                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

DSV AIR & SEA, INC.,                   )
                                       )
                  Plaintiff,           )
                                       )
v.                                     )
                                       ) CIVIL ACTION NO. 20-00516-JB-C
BBC CHARTERING CARRIERS GMBH & CO. KG, )
                                       )
                  Defendant.           )

                                             ORDER

       The parties have advised the Court that this matter has reached a full and complete

settlement of all claims. Accordingly, it is ORDERED that all claims of any description, including

without limitation crossclaims, in the above-styled action are hereby DISMISSED with prejudice

from the active docket of this Court, subject to the right of any party to move to reinstate this

action within sixty (60) days from the date of entry of this Order should the settlement

agreement not be consummated. As such, all other pending deadlines are CANCELED.

       No further order shall be forthcoming from the Court except upon motion by a party for

entry of a final judgment as prescribed by Federal Rule of Civil Procedure 58. The parties shall

bear their own costs, expenses, and attorneys’ fees in accordance with the terms of the

settlement agreement.

       DONE and ORDERED this 23rd day of June, 2021.


                                                     /s/ JEFFREY U. BEAVERSTOCK
                                                     UNITED STATES DISTRICT JUDGE
